Citation Nr: 1234334	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-37 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for positional vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION


The Veteran served on active duty from October 1952 to August 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issue of entitlement to service connection for headaches have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for positional vertigo.  Service treatment records reveal that the Veteran reported dizziness in October 1965.  Although he denied dizziness at his separation examination in May 1980, he reported frequent or severe headaches.  

The Veteran maintains that he first experienced vertigo in 1995 and that his vertigo is linked to the headaches he experienced in service.  In May 2012, Dr. T opined that it was more likely than not that the Veteran's migraines were service connected.  The claim for service connection for headaches, however, has been referred to the RO for adjudication as it is not before the Board.  

In light of the Veteran's assertion that his positional vertigo is secondary to his headaches, we find that the issue of entitlement to service connection for positional vertigo is intertwined with the issue of entitlement to service connection for headaches inasmuch as a grant of service connection for headaches could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for positional vertigo must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After adjudication of the claim of entitlement to service connection for headaches, the AOJ should readjudicate the intertwined claim of entitlement to service connection for positional vertigo.  

2.  The AOJ should obtain a clarifying opinion regarding the cause of the vertigo.  In particular, is the vertigo due to a specific disease or injury?

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


